               Case 3:19-cv-05608-JCC Document 48 Filed 12/10/20 Page 1 of 1




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   STEVEN R. ERGLER, an individual,                    CASE NO. C19-5608-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12   ETHICON ENDO-SURGERY, LLC, a Puerto
     Rico limited liability company,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to extend the
18
     deadline for taking depositions (Dkt. No. 47.) Having thoroughly considered the motion and the
19
     relevant record, and finding good cause, the Court GRANTS the motion. The parties’ deadline
20
     for taking depositions is extended to February 12, 2021. All other deadlines and the trial date
21
     remain in place.
22
            DATED this 10th day of December 2020.
23
                                                            William M. McCool
24
                                                            Clerk of Court
25
                                                            s/Paula McNabb
26                                                          Deputy Clerk


     MINUTE ORDER
     C19-5608-JCC
     PAGE - 1
